The agreement which is the subject of this controversy, when stripped of matters of detail and description, is nothing more than an arrangement between the city of Los Angeles and the two public service corporations named therein whereby, pending the final consummation of a proposed sale to the city of their electric distributing plants, the two corporations undertook to distribute to consumers in the city of Los Angeles, by means of their existing systems of distribution, the electricity generated by the city in its own power plant and a sufficient amount of additional electricity from their own plants to supply the wants of such consumers, which additional electricity was thereby to be considered as sold by said corporations to the city for that purpose, and to collect for the city the money due from such consumers for the electricity so distributed to them. The city on its part agreed that the two corporations, as compensation for such services to the city, should retain a certain fixed percentage of the money collected from consumers and should pay over to the city the balance thereof.
I cannot see that by such agreement the city has "sold, transferred, leased or disposed of" any electric power "to any person or corporation for resale, rental, disposal or distribution to consumers," within the meaning of subdivision 41, section 2, of the city charter. (Stats. 1911, p. 2066.) To the contrary, it seems clearly to provide for a purchase of electric power by the city from said corporations of enough additional electric power to supply its consumers, and for the distribution and sale of the city's electric power, including the power so purchased, by and through the two corporations as its agents for that purpose. This does not contravene the provisions of the charter aforesaid.
I concur in the conclusion that the judgment of the court below be affirmed. *Page 321